                           IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


    HEATHER G.,1                                                        Case No. 3:18-cv-02164-JR

                   Plaintiff,
                                                                           OPINION AND ORDER
                      v.

    COMMISSIONER OF SOCIAL
    SECURITY ADMINSTRATION,

                 Defendant.

RUSSO, Magistrate Judge:

        Plaintiff Heather G. brings this action for judicial review of the final decision of the

Commissioner of Social Security (“Commissioner”) denying her application for Title II Disability

Insurance Benefits. All parties have consented to allow a Magistrate Judge enter final orders and

judgment in this case in accordance with Fed. R. Civ. P. 73 and 28 U.S.C. § 636(c). For the reasons

set forth below, the Commissioner’s decision is reversed and this case is remanded for further

proceedings.


1
 In the interest of privacy, this opinion uses only the first name and initial of the last name of the
non-governmental party or parties in this case. Where applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.
Page 1 – OPINION AND ORDER
                                          BACKGROUND

          Born in 1972, plaintiff alleges disability beginning May 26, 2011, due to fibromyalgia,

post-traumatic stress disorder, and pain in her shoulders, back, hips, arms, and hands. Tr. 158, 184.

On November 29, 2017, a hearing was held before an Administrative Law Judge (“ALJ”), wherein

plaintiff was represented by counsel and testified, as did a vocational expert (“VE”). Tr. 28-60. On

March 7, 2018, the ALJ issued a decision finding plaintiff not disabled. Tr. 15-23. After the

Appeals Council denied her request for review, plaintiff filed a complaint in this Court. Tr. 1-5.

                                       THE ALJ’S FINDINGS

          At step one of the five step sequential evaluation process, the ALJ found that plaintiff had

not engaged in substantial gainful activity from alleged onset date “through her date last insured

of June 30, 2016.” Tr. 17. At step two, the ALJ determined plaintiff’s fibromyalgia, degenerative

disc disease, and “right shoulder impairment status post two surgeries” were medically

determinable and severe. Id. At step three, the ALJ found plaintiff’s impairments, either singly or

in combination, did not meet or equal the requirements of a listed impairment. Tr. 17.

          Because plaintiff did not establish presumptive disability at step three, the ALJ continued

to evaluate how plaintiff’s impairments affected her ability to work. The ALJ resolved that plaintiff

had the residual functional capacity (“RFC”) to perform light work as defined by 20 C.F.R. §

404.1567(b) except:

          she could stand and walk for 4 hours and can sit for to 6 hours, could occasionally
          climb ramps and stairs, could never climb ladders, ropes or scaffolds, could
          occasionally balance, stoop, kneel and crouch, could never crawl, could
          occasionally reach overhead, could frequently reach in all other directions, could
          frequently handle and finger, and should not have concentrated exposure to extreme
          temperatures, vibration, pulmonary irritants and hazards.

Tr. 18.




Page 2 – OPINION AND ORDER
       At step four, the ALJ determined plaintiff was unable to perform any past relevant work.

Tr. 21. At step five, the ALJ concluded, based on the VE’s testimony, that plaintiff could perform

a significant number of jobs in the national economy despite her impairments, such as laundry

sorter and electronics worker. Tr. 22-23.

                                            DISCUSSION

       Plaintiff argues the ALJ erred by: (1) discrediting her subjective symptom testimony;

(2) rejecting the medical opinions of Thomas Gwynn Carver, M.D., Patrick Denard, M.D.,

Jonathan Hoppert, M.D., and Scott Kitchel, M.D.; (3) neglecting to address the lay opinion of

Colleen Cormack, vocational rehabilitation consultant; and (4) failing to account for all of her

limitations in the RFC and at step five. Pl.’s Opening Br. 4-19 (doc. 12).

I.     Plaintiff’s Testimony

       Plaintiff asserts the ALJ erred by discrediting her subjective symptom testimony

concerning the severity of her impairments. When a claimant has medically documented

impairments that could reasonably be expected to produce some degree of the symptoms

complained of, and the record contains no affirmative evidence of malingering, “the ALJ can reject

the claimant’s testimony about the severity of . . . symptoms only by offering specific, clear and

convincing reasons for doing so.” Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996) (internal

citation omitted). A general assertion the claimant is not credible is insufficient; the ALJ must

“state which . . . testimony is not credible and what evidence suggests the complaints are not

credible.” Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993). The reasons proffered must be

“sufficiently specific to permit the reviewing court to conclude that the ALJ did not arbitrarily

discredit the claimant’s testimony.” Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995) (internal

citation omitted).



Page 3 – OPINION AND ORDER
       Thus, in formulating the RFC, the ALJ is not tasked with “examining an individual’s

character” or propensity for truthfulness, and instead assesses whether the claimant’s subjective

symptom statements are consistent with the record as a whole. SSR 16-3p, available at 2016 WL

1119029. If the ALJ’s finding regarding the claimant’s subjective symptom testimony is

“supported by substantial evidence in the record, [the court] may not engage in second-guessing.”

Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002) (internal citation omitted).

       At the hearing, plaintiff testified she was unable to work since her May 2011 on-the-job

injury due to right shoulder, hip, and back pain (especially following her April 2014 motor vehicle

accident). Tr. 33-40. Plaintiff also endorsed numbness in her right hand and arm, which made

grasping objects and repetitive motions difficult. Tr. 41, 43. Because of her impairments, plaintiff

testified that she cannot: unload the dishwasher “without dropping stuff,” type or write because

her “hand and arm usually will [cramp up or] go numb after a very short period,” or “walk a normal

gait” due to “stabbing” hip pain. Tr. 34, 36, 43. In addition, plaintiff stated she can only stand for

15 minutes before needing to change position and reclines for 60-70% of the day to take the

pressure off her back. Tr. 40, 42. Since her second shoulder surgery in April 2013, plaintiff

explained that she naps during the day for approximately two hours. Tr. 47-48.

       In terms of daily activities, plaintiff stated: “I don’t do a whole lot. I’m at the house by

myself.” Tr. 35. Namely, plaintiff indicated that she might drive once or twice per week to grocery

shop, do one load of laundry per day with breaks, and/or pick up the house but not “all in one

shot.” Tr. 33-36. Plaintiff denied any medication side-effects; however, she noticed “quite a bit of

difference in [her] pain level” due to the recent taper of her narcotic medications. Tr. 45.

       After summarizing her hearing testimony, the ALJ determined that plaintiff’s medically

determinable impairments could reasonably be expected to produce some degree of symptoms, but



Page 4 – OPINION AND ORDER
her “statements concerning the intensity, persistence and limiting effects of these symptoms are

not entirely consistent with the medical evidence and other evidence in the record for the reasons

explained in this decision.” Tr. 18-21. Specifically, the ALJ cited to plaintiff’s daily activities and

treatment record. Id.

       Concerning the latter, the ALJ determined the medical record reflected that plaintiff’s “pain

was well-controlled” with medication. Tr. 21. “[W]hether the alleged symptoms are consistent

with the medical evidence” is a relevant consideration. Lingenfelter v. Astrue, 504 F.3d 1028,

1040 (9th Cir. 2007) (citations omitted). Similarly, failure to report allegedly disabling symptoms

to treatment providers is a valid reason to discount a claimant’s self-reports. Greger v. Barnhart,

464 F3d 968, 972-73 (9th Cir. 2006).

       Here, the record is replete with evidence indicating plaintiff’s pain symptoms were not as

extreme as alleged. For instance, plaintiff repeatedly indicated that her pain medications were

effective. See Tr. 650 (plaintiff’s “pain is well controlled on her accommodation of OxyContin

and oxycodone” as of September 2015), 665 (plaintiff reporting in January 2015 that she “can

ignore [her pain] most of the time” but then “left [the appointment] abruptly” at the suggestion she

taper off her narcotic medications), 701 (plaintiff’s “current medication seems to work well” as of

January 2014), 730-31 (plaintiff’s “pain [is] well controlled on present medication” as of February

2013), 736 (plaintiff’s “[p]ain is well controlled on present pain medications” as of July 2011); see

also Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2005) (“[i]mpairments

that can be controlled effectively with medication are not disabling”).

       Relatedly, plaintiff consistently reported “mild” pain levels while using her medications –

i.e., a 1-to-2 out of 10, with 10 being the worst pain imaginable; exacerbations of her conditions

typically resulted in “moderate” pain, generally rated at 4-to-5 out of 10. See, e.g., Tr. 326, 346,



Page 5 – OPINION AND ORDER
431, 457, 491, 497, 507, 515, 521, 539, 541, 551, 611. Numerous providers likewise observed

plaintiff to walk with a normal gait and plaintiff never reported severe or “stabbing” pain in

association therewith.

       Furthermore, the ALJ found that plaintiff’s activities undermined her subjective symptom

statements. An ALJ may discredit a claimant’s testimony when he or she reports activities that

“are transferable to a work setting” or “contradict claims of a totally debilitating impairment.”

Molina v. Astrue, 674 F.3d 1104, 1113 (9th Cir. 2012) (citations omitted).

       Substantial evidence supports the ALJ’s finding in the case at bar. As the ALJ denoted,

plaintiff reported activities to her providers that were in excess of her testimony at the hearing. The

record reflects that, during the adjudication period, plaintiff: engaged in moderate to strenuous

exercise for at least 30 minutes, multiple times per week, on the elliptical machine or by walking;

attended church and socialized with friends and family; travelled for extended distances by plane

and car; and participated in limited household chores, such as chopping vegetables, laundry,

dishes, cleaning, etc. See, e.g., Tr. 211, 347, 519, 533, 535, 537, 615-19, 641, 650, 654, 659, 683,

685-86, 701-02, 711, 716, 720, 726-27; see also Khal v. Colvin, 2015 WL 5092586, *4 (D. Or.

Aug. 27, 2015), aff’d, 690 Fed.Appx. 499 (9th Cir. 2017) (affirming the ALJ’s credibility finding

on the basis that the claimant’s hearing statements – i.e., “that he has no physical or mental activity

or recreation and could only sit for up to 30 minutes at one time” – were inconsistent with “his

ability to travel”) (citation and internal quotations and brackets omitted).

       Plaintiff’s son was also still a minor and living at home at the time of her May 2011 injury;

as the at-home parent, plaintiff was presumably his primary caregiver. Tr. 557, 641; see also Tr.

305 (post-injury examination from July 2011 reflecting that plaintiff “has three children, ages 14,

17, and 21” and spends her off-work time “watching her sons play baseball and basketball,



Page 6 – OPINION AND ORDER
walking, camping, etc.”), 347 (workers’ compensation evaluation from October 2014 describing

plaintiff’s hobbies as “[w]atching her son’s sporting activities,” walking, camping, and reading),

633 (medical report from June 2016 describing plaintiff as “very active, caring for family

members”). Based on these activities, it was reasonable for the ALJ to infer that plaintiff retained

the ability to perform work consistent with the RFC’s standing, walking, sitting, and postural

limitations.2

        Therefore, the ALJ provided clear and convincing reasons, supported by substantial

evidence, for rejecting plaintiff’s subjective symptom statements concerning the extent of her

impairments. The ALJ’s evaluation of plaintiff’s testimony is affirmed.

II.     Medical Opinion Evidence

        Plaintiff contends the ALJ improperly weighed the right shoulder restrictions assessed by

Drs. Carver, Denard, Hoppert, and Kitchel. The ALJ is responsible for resolving ambiguities in

the record and translating the claimant’s impairments into concrete functional limitations. Stubbs-

Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008). To reject the uncontroverted opinion of

a treating or examining doctor, the ALJ must present clear and convincing reasons, supported by

substantial evidence. Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005) (citation omitted).

If a treating or examining doctor’s opinion is contradicted by another doctor’s opinion, it may be

rejected by specific and legitimate reasons, supported by substantial evidence. Id.




2
  Plaintiff also challenges the ALJ’s treatment of her subjective symptom testimony relating to
right hand and arm numbness. Pl.’s Opening Br. 13 (doc. 12). While plaintiff is correct that the
ALJ incorrectly indicated that these symptoms occurred only when sleeping, the record does not
contain any relevant underlying diagnosis from within the adjudication period. Critically, the ALJ
determined plaintiff’s fibromyalgia, degenerative disc disease, and right shoulder impairment were
medically determinable and severe, and plaintiff does not challenge the ALJ’s step two finding on
appeal. In any event, as the ALJ found, plaintiff’s self-reported hand and arm limitations are
inconsistent with her demonstrated abilities during the February 2014 Work Capacity Evaluation.
Page 7 – OPINION AND ORDER
       A.      2011 Opinions from Drs. Carver and Denard

       Plaintiff injured her right shoulder at work on May 26, 2011. Tr. 304. Dr. Carver, who

initially treated the injury, instructed plaintiff to limit her right arm use to “no reaching away from

[her] body” and “no lifting over 10 pounds.” Tr. 286-87. On June 29, 2011, due to ongoing pain

reports, Dr. Carver directed plaintiff “not to use the right arm” and to follow up in two weeks for

reevaluation. Tr. 285.

       On July 12, 2011, plaintiff had an independent medical evaluation with Dr. Denard, who

found that plaintiff’s injury was not “medically stationary.” Tr. 304-12. He agreed with Dr. Carver

“that if the work at this time is exacerbating her symptoms it is reasonable for her to have no use

of the right arm.” Tr. 312. Nevertheless, Dr. Denard made clear that “[t]his would be a temporary

restriction, in the order of weeks.” Id. Thereafter, he indicated that plaintiff would “experience

rapid resolution of symptoms and have a full return of range of motion within three to six months.”

Tr. 311.

       The ALJ rejected the opinions of Drs. Carver and Denard because “they were temporary

in nature and were provided shortly after her May 2011 injury.” Tr. 19. An ALJ may reject

temporary opinions that do not reflect a claimant’s long-term functioning. Carmickle v. Comm’r,

Soc. Sec. Admin., 533 F.3d 1155, 1165 (9th Cir. 2008).

       An independent review of the medical record supports the ALJ’s conclusion. Dr. Carver

provided plaintiff with follow up treatment instructions, implicating that her condition was still in

flux. Dr. Denard subsequently confirmed that plaintiff’s shoulder was not medically stationary and

that she would improve over the following months. Indeed, plaintiff testified at the hearing: “I,

obviously, use [my right arm] for laundry, or dishes, or going to the bathroom, taking a shower.”

Tr. 34. Further, C.T. Woolley, M.D., examined plaintiff in January 2012 and opined that, although



Page 8 – OPINION AND ORDER
plaintiff was not yet medically stationary, she “could accommodate a desk job light duty now.” Tr.

323-24. As such, nothing in the record indicates that plaintiff was wholly unable to use her right

arm outside of the immediate periods following her injury and surgeries, such that reversal is not

warranted in regard to this issue.

        While not dispositive, the Court also notes that plaintiff previously applied for, and was

denied, social security disability benefits. Tr. 15, 181. Given the timing of plaintiff’s prior claim –

i.e., a June 2014 final denial at the initial level – it is possible that the opinions of Drs. Carver and

Denard (as well as those of Dr. Hoppert, discussed below) are not properly before the Court. Id.;

see also Vincent T. v. Comm’s Soc. Sec. Admin., 2019 WL 3774298, *6 (W.D. Wash. Aug. 12,

2019) (res judicata principles ordinarily dictate that the earliest date a claimant can be found

disabled is the day after a prior final decision denying benefits) (citing Lester v. Chater, 81 F.3d

821, 827 (9th Cir. 1995); and Krumpelman v. Heckler, 767 F.2d 586, 588 (9th Cir. 1985)).

        B.      2013 and 2014 Opinions from Drs. Hoppert and Kitchel

        In March 2012, Jonathan Greenleaf, M.D., performed surgery on plaintiff’s right shoulder.

Tr. 423-24, 475-77. Thereafter, plaintiff saw Dr. Greenleaf approximately every four-to-six weeks

for post-operative care. Tr. 426-443. Plaintiff was initially doing well, “making reasonable

progress” with “no evidence of any complications.” Tr. 426-29. Accordingly, Dr. Greenleaf

released plaintiff to “light duty work” with progressively increasing lifting and use restrictions. Tr.

427-32. By September 2012, Dr. Greenleaf stated plaintiff “may lift up to 15 pounds with no

repetitive use of the right shoulder beyond 2 hours per day.” Tr. 433-34. However, in January

2013, plaintiff reported “[c]ontinued right anterior shoulder pain in spite of therapy and injections.”

Tr. 440.




Page 9 – OPINION AND ORDER
        On February 18, 2013, Dr. Hoppert conducted an independent medical evaluation related

to plaintiff’s workers’ compensation claim. Tr. 325-34. Pursuant to that evaluation, Dr. Hoppert

reviewed relevant medical records and interviewed and examined plaintiff. Tr. 325-31. The doctor

opined that plaintiff was not medically stationary and in need of an additional surgery. Tr. 333.

Dr. Hoppert nonetheless “anticipate[d] a medically stationary status at four months after her

shoulder procedure [with] some mild degree of impairment.” Id.; see also Tr. 334 (“it is probable

[plaintiff] will experience a decrease in her medical difficulties after the recommended

procedure”). In the interim, Dr. Hoppert found that a “10-pound lift limit” was “appropriate.” Tr.

334.

        In April 2013, Dr. Greenleaf performed a second surgery on plaintiff’s right shoulder. Tr.

443-47, 478-81. Post-operatively, Dr. Greenleaf indicated plaintiff was making “[s]low but

reasonable progress” with ongoing mild-to-moderate pain. Tr. 448-58. By mid-March 2014, it was

noted that plaintiff “seems to have plateaued [over the past two months] with regards to her

physical therapy” and was therefore referred for “a physical capacities exam.” Tr. 459-61.

        On March 31, 2014, Dr. Hoppert re-examined plaintiff. Tr. 356-65. Dr. Hoppert again

found that plaintiff was “not yet medically stationary” and “needs treatment.” Tr. 363-64.

Although he did not assess any work restrictions, Dr. Hoppert denoted that the Work Capacity

Evaluation (“WCE”), performed in February 2014 by physical therapist Elyse Berkovitch, “quite

definitely outlines that [plaintiff] should do no repetitive lifting with the right arm, only occasional

lifting of a 10 pound limit, and no overhead work.” Tr. 364; see also Tr. 336-41 (February 2014

WCE).

        On October 14, 2014, Dr. Kitchel conducted an independent medical examination after

plaintiff was deemed medically stationary following her second shoulder surgery. Tr. 345-355.



Page 10 – OPINION AND ORDER
After reviewing the medical record, including Dr. Greenleaf’s chart notes, Dr. Hoppert’s

assessments, and the WCE, and conducting a physical examination, Dr. Kitchel opined that

plaintiff “should permanently be limited to 10 pounds of lifting with the right arm and no use of

the right arm above shoulder height.” Tr. 354.

       The ALJ afforded “some weight” to Dr. Hoppert’s 2013 opinion because “evidence does

not support a 10-pound lifting limit” given plaintiff’s “full motor strength” and the fact that “[t]he

opinion was provided shortly prior to her shoulder surgery and does not address her long-term

functioning.” Tr. 20. The ALJ rejected Dr. Hoppert’s 2014 opinion because “it is inconsistent with

[plaintiff’s] demonstrated abilities at” the WCE. Id. Similarly, the ALJ rejected Dr. Kitchel’s

opinion because the WCE “supports a finding that [plaintiff] is capable of light exertion lifting and

occasional overhead reaching.” Id.

       While the ALJ’s treatment of Dr. Hoppert’s 2013 opinion may be supported by legally

sufficient reasons and substantial evidence, the ALJ’s assessment of Dr. Hoppert’s and Dr.

Kitchel’s 2014 opinions decidedly is not. In fact, nothing in the record undermines Dr. Hoppert’s

2014 opinion and subsequent evidence further supports the existence of a ten pound weight

restriction, with no right-sided overhead reaching. Significantly, the WCE explicitly delineates

that plaintiff was limited to only occasional lifting of ten pounds from waist-to-shoulder.3 Tr. 339.

In June 2014, Dr. Greenleaf reiterated that plaintiff was limited to “no lifting over 10 lbs.” Tr. 466.



3
  The Commissioner implies that Ms. Berkovitch did not have “an adequate basis on which to form
an opinion” regarding plaintiff’s lifting abilities because plaintiff’s WCE performance was self-
limited. Def.’s Resp. Br. 5-6 (doc. 14). Although Ms. Berkovitch expressed that plaintiff’s lifting
abilities were related to plaintiff’s “reported right shoulder pain,” Ms. Berkovitch did not indicate,
as she did in other portions of the WCE, that she was unable to make a projection due to self-
limited behaviors. Tr. 339-40. Indeed, Drs. Hoppert and Kitchel both interpreted Ms. Berkovitch’s
report as restricting plaintiff to lifting no more than ten pounds occasionally; they also
independently examined plaintiff and opined as to similar lifting restrictions, expressly finding
that plaintiff’s “complaints are consistent” with the objective evidence. Tr. 351, 353, 357, 363-64.
Page 11 – OPINION AND ORDER
       As addressed above, Dr. Kitchel permanently restricted plaintiff in October 2014 to

lifting/carrying ten pounds on the right side, with no overhead reaching. Critically, Dr. Kitchel’s

assessment constitutes the most recent functional evaluation from any treating or examining

source, and it also represents the only opinion evidence following plaintiff’s medically stationary

status. Thus, even presuming Dr. Kitchel’s lifting and reaching restrictions are plainly inconsistent

with the WCE, his opinion would still be entitled to deference given the longitudinal treatment

record. See Garrison v. Colvin, 759 F.3d 995, 1012-13 (9th Cir. 2014) (“even when contradicted,

a treating or examining physician’s opinion is still owed deference” such that “an ALJ errs when

he rejects a medical opinion [by] asserting without explanation that another medical opinion is

more persuasive”); Vega v. Comm’r Soc. Sec. Admin., 2019 WL 3238466, *4 (D. Ariz. July 18,

2019) (“the mere existence of controverting opinions is not a legally sufficient reason to reject the

opinion of a treating [or examining] physician”).

       In sum, the ALJ committed harmful legal error in weighing the 2014 medical opinion

evidence from Drs. Hoppert and Kitchel. See Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050,

1054 (9th Cir. 2012) (only mistakes that are “nonprejudicial to the claimant or irrelevant to the

ALJ’s ultimate disability conclusion” are harmless).

III.   Lay Opinion Evidence

       While only “acceptable medical sources” can diagnose and establish that a medical

impairment exists, evidence from “other sources,” including rehabilitation counselors, can be used

to determine the severity of an impairment and how it affects the claimant’s ability to work. SSR

06-03p, available at 2006 WL 2329939. To reject the opinion of an “other source,” the ALJ must

provide a germane reason supported by substantial evidence. Lewis v. Apfel, 236 F.3d 503, 512

(9th Cir. 2001).



Page 12 – OPINION AND ORDER
         On January 26, 2015, Ms. Cormack prepared an “Eligibility Evaluation Assessment” at the

request of plaintiff’s workers’ compensation attorney. Tr. 367. Ms. Cormack reviewed plaintiff’s

education, employment background, and medical records related to her May 2011 on-the-job-

injury; she also conducted a telephone interview with plaintiff and performed a labor market

survey. Tr. 367-71. Based on that information, Ms. Cormack opined that plaintiff was limited to

sedentary work. Tr. 368. In the “Conclusions and Recommendations” section, Ms. Cormack stated

plaintiff “has a substantial handicap to employment” and “does not have the necessary physical

capacities, knowledge, skills and abilities to return to work” in the occupations previously

identified. Tr. 372-74.

         The ALJ’s decision wholly neglects to address Ms. Cormack’s opinion by name, exhibit,

or date. Tr. 15-27. Because Ms. Cormack’s opinion is clearly relevant to the issue of whether

plaintiff is capable of working, the ALJ was required to discuss it. 20 C.F.R. § 404.1527(f); see

also Vincent v. Heckler, 739 F.2d 1393, 1395 (9th Cir. 1984) (ALJ must discuss all relevant and

probative evidence). The ALJ’s failure to weigh, or even acknowledge, Ms. Cormack’s report was

error.

IV.      RFC and Step Five Finding

         Finally, plaintiff argues the ALJ’s RFC and step five finding are erroneous because they

do not adequately account for the limitations described in her testimony,4 as well as the opinions

of Ms. Cormack and Drs. Carver, Denard, Hoppert, and Kitchel.




4
  Plaintiff also asserts the ALJ failed to fashion an RFC that adequately accounted for her
fibromyalgia, hand numbness, and increased back pain following her April 2014 motor vehicle
accident; yet plaintiff’s self-reports are the only source of any concrete functional limitations
related to these conditions. Pl.’s Opening Br. 18 (doc. 12); see also Osenbrock v. Apfel, 240 F.3d
1157, 1163-65 (9th Cir. 2001) (only limitations supported by substantial evidence must be
incorporated into the RFC).
Page 13 – OPINION AND ORDER
       This argument is partially well-taken. As discussed herein, the ALJ overlooked Ms.

Cormack’s opinion and wrongfully rejected the 2014 assessments of Drs. Hoppert and Kitchel.

Because the ALJ failed to account for the concrete work-related limitations of function described

by these sources in plaintiff’s RFC, the ALJ erred in relying upon the VE’s testimony at step five.

See Matthews v. Shalala, 10 F.3d 678, 681 (9th Cir. 1993) (if a VE’s “hypothetical does not reflect

all the claimant’s limitations, then the . . . testimony has no evidentiary value”) (citations and

internal quotation marks omitted); see also 20 C.F.R. § 404.1567(b) (light work entails lifting up

to “20 pounds at a time with frequent lifting or carrying of objects weighing up to 10 pounds”). As

a result, the ALJ’s ultimate decision is not supported by substantial evidence and remand is

necessary.

       The question therefore becomes whether further proceedings or the immediate payment of

benefits is warranted. This decision lies within the discretion of the court. Treichler v. Comm’r of

Soc. Sec. Admin., 775 F.3d 1090, 1101-02 (9th Cir. 2014). A remand for an award of benefits is

generally appropriate when: (1) the ALJ failed to provide legally sufficient reasons for rejecting

evidence; (2) the record has been fully developed, there are no outstanding issues that must be

resolved, and further administrative proceedings would not be useful; and (3) after crediting the

relevant evidence, “the record, taken as a whole, leaves not the slightest uncertainty” concerning

disability. Id. at 1100-01 (citations omitted); see also Dominguez v. Colvin, 808 F.3d 403, 407-08

(9th Cir. 2015) (summarizing the standard for determining the proper remedy).

       In this case, the record is ambiguous regarding the extent of plaintiff’s allegedly disabling

impairments. On the one hand, plaintiff engaged in activities during the adjudication period that

were in excess of her subjective symptom testimony. The WCE similarly suggests that plaintiff’s

physical capabilities surpassed her self-reported limitations. Moreover, plaintiff consistently



Page 14 – OPINION AND ORDER
described mild-to-moderate pain levels and symptom management with her then-current

medication regime.

        On the other hand, plaintiff sought regular treatment, including two surgeries and extended

trials of physical therapy, for her pain and continually reported ongoing issues in relation thereto.

Further, her medical providers repeatedly restricted her lifting to ten pounds, which is not

accounted for in the ALJ’s RFC. There is also evidence in the record demonstrating that plaintiff’s

back impairment worsened over time. See, e.g., Tr. 917-40, 961; see also Daley v. Colvin, 2014

WL 5473797, *9 (D. Or. Oct. 28, 2014) (degenerative disc disease is a condition that, “by

definition, progressively worsens over time”). Likewise, plaintiff’s imaging studies from the

adjudication period reveal both “mild-to-moderate” and “moderate-severe” degenerative changes.

Tr. 634-35, 666; see also Dahl v. Comm’r of Soc. Sec., 2015 WL 5772060, *5 (D. Or. Sept. 30,

2015) (“[c]ourts have found that mild degenerative disc disease can have disabling effects”)

(collecting cases). As such, it is unclear from the record if, or when, plaintiff became disabled,

especially in light of her prior benefits denial.

        Accordingly, further proceedings are required to resolve this case. See Treichler, 775 F.3d

at 1099 (except in “rare circumstances,” the proper remedy upon a finding of harmful legal error

is to remand for further administrative proceedings). Given the remote date last insured of June

2016, coupled with the numerous and, at times, conflicting medical opinions relating to plaintiff’s

right shoulder, consultation with a medical expert is appropriate. Upon remand, the ALJ must

reconsider the medical evidence, consult with a medical expert, and reformulate plaintiff’s RFC

and obtain additional VE testimony, if necessary.




Page 15 – OPINION AND ORDER
                                    CONCLUSION

      For the foregoing reasons, the Commissioner’s decision is REVERSED and this case is

REMANDED for further proceedings.

      IT IS SO ORDERED.

      DATED this 16th day of October, 2019.




                                    /s/ Jolie A. Russo
                           _____________________________
                                     Jolie A. Russo
                             United States Magistrate Judge




Page 16 – OPINION AND ORDER
